WANAMAKER, J.
1. Before the right of injunction is available to a property owner assessed for a road improvement it must appear that he has no adequate remedy at law.
2. Section 1211 et seq. and Section 1214, General Code, relating- to road improvements, deal with the same subject-matter, are in pari materia, and therefore must be construed together, each given such reasonable construction as to give the proper force and effect to each and all of said statutes.
3. Where the legislature’s language is clear there is nothing for the judiciary to construe: It is solely the duty of the courts to reasonably apply the statute so far as to effect its obvious purpose. Whether the land to be assessed shall be limited to abutting property owners within one-half mi'le of the improvement, or to property owners within a mile of the improvement, is a matter vested in the discretion of the commissioners by the statute.
4. Under the aboVe sections the area orTands to be assessed may be changed, upon due notice thereof, at any time before the assessment is made.
5. A notice given to the property owners “along” a road that is being improved is not sufficient in fact or law to' charge notice to all property owners within the one-mile district on either side of.such road.
Judgment modified.
Marshall-, C. J., Jones, Day and Allen, JJ., concur. Matthias, J., concurs in proposition 5 of the syllabus, but not in niodification of judgment.